Citation Nr: 1647610	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-48 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in September 2015, at which time it was remanded to obtain updated VA treatment records and a VA examination for the Veteran's peripheral neuropathy claim.  Updated VA treatment records and a VA examination were associated with the file in November 2015.  As discussed below, the Board finds that a remand is necessary to obtain an adequate VA opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension did not manifest until many years following separation from service, and is not otherwise related to service.

2. The Veteran's sleep apnea did not manifest until many years following separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

2. The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hypertension is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension Analysis

The Veteran contends that his hypertension is related to service.  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Initially, the Board considered whether the Veteran is entitled to presumptive service connection for hypertension under 38 C.F.R. § 3.303(b).  The Board finds that the evidence does not show a diagnosis of or chronic manifestation of hypertension in service.  The Veteran's service records do not show treatment for elevated blood pressure or related symptoms.  At separation, the Veteran's blood pressure was 120 systolic over 72 diastolic.  He further noted that he was "in good health."    

Moreover, the evidence does not show that the Veteran's hypertension manifested within one year following service separation or a continuity of symptomatology after service.  Specifically, the Veteran's private podiatry records show that he had "high blood" in November 1999.  In June 2000, the Veteran presented to VA as a new patient and was diagnosed with hypertension.  In the March 2003 VA examination, it was documented that the Veteran was diagnosed with hypertension at the same time he was diagnosed with coronary artery disease in 1995. Importantly, when questioned by the Veterans Law Judge in the June 2015 hearing, the Veteran testified that he was diagnosed with hypertension around the time he started treatment at VA and that he had no earlier private medical records that would be relevant.  While it is unclear the exact date that the Veteran was diagnosed with hypertension, the lay and medical evidence shows he was not treated for hypertension any earlier than 1995.  

In sum, the Board finds that the Veteran's hypertension did not start in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b). 

The Board further finds that the Veteran is not entitled to service connection for hypertension on a direct basis.  As discussed above, the medical and lay evidence indicates that the Veteran was diagnosed with hypertension almost 20 years after separation from service.  Additionally, there are no medical records that indicate his hypertension is otherwise related to service. 

The Board considered the Veteran's statements that his hypertension is related to service.  As a layperson, the Veteran is not competent to report that his hypertension is related to service because that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between service and when he was diagnosed with hypertension.  Thus, the Veteran's statements that his hypertension are related to service are not competent evidence.

During the period on appeal, the Veteran has indicated that he may have been exposed to herbicide agents in service.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), the NAS IOM's Veterans and Agent Orange: Update 2010 concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 at 694.  Thus, the Board considered whether the Veteran's hypertension is related to herbicide exposure in service, but finds that the Veteran was not exposed to herbicide agents in service.  A veteran who, during active military service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence that shows otherwise.  38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran's service records and an October 2010 VA memorandum on herbicide exposure show that he served in the Korean DMZ area from January 1974 to February 1975, which is outside the time period for presumed exposure.  The Veteran has not otherwise alleged how he was exposed to herbicide agents in service.  The Board thus finds that he was not exposed to herbicide agents in service.  

The totality of the evidence thus shows that the Veteran's hypertension is not related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).   

Service Connection for Sleep Apnea Analysis

The Veteran contends that his sleep apnea began in service.  Specifically, in the June 2015 Board hearing, he testified that he experienced loud snoring, shortness of breath, and tiredness in service.  He stated that he was teased for his snoring, but he did not find out that he had sleep apnea until he underwent a sleep study after service.  

The Veteran's service records, which appear to be complete, document treatment for eczema, frostbite, and left knee pain, but do not show treatment for sleep apnea or related symptoms.  While the Veteran was treated for shortness of breath in April 1975, he also complained of a severe cough and congestion.  The examiner's impression was flu symptoms with bronchitis.  At separation, the Veteran's clinical evaluation was normal and he reported that he was "in good health." 

A November 1999 private podiatry record shows that the Veteran had sleep apnea that was treated with a CPAP machine.  A December 2000 VA medical record documents that he was diagnosed with sleep apnea in 1995.  He also testified before the Board that, while he could not remember the exact date of his sleep apnea diagnosis, it was around the early 2000s.  

In light of the above medical and lay evidence, the Board finds that the Veteran's sleep apnea was not incurred in service and is not otherwise related to service.  The Board considered the Veteran's statements that his sleep apnea began in service.  Although the Veteran is competent to report that he experienced symptoms like daytime tiredness or snoring, the Veteran, as a layperson, is not competent to diagnose himself with sleep apnea.  Jandreau, 492 F.3d at 1377.  This requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  See id.  

To the extent that the Veteran contends that he had symptoms of undiagnosed sleep apnea in service that continued until his diagnosis, these contentions conflict with the absence of treatment evidence in service, his normal service examination, and the lack of treatment for the 20 years between separation of service and his sleep apnea diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   

The Board thus finds that the weight of the competent and credible evidence shows the Veteran's sleep apnea did not begin in service.  As the preponderance of the evidence is against the claim, however, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, private treatment records, and service treatment records.  During the June 2015 Board hearing, the Veterans Law Judge explicitly asked the Veteran whether there were earlier outstanding private records that could support his claims.  The Veteran, with his representative, stated that there no other records.  

While the Veteran was not afforded a VA examination for his hypertension or sleep apnea claims, the Board finds that the threshold for providing a medical examination was not met in this case.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record did not indicate that the Veteran's hypertension or sleep apnea was related to service.  Service records do not show treatment for relevant symptoms in service, the Veteran's medical conditions were diagnosed at least 20 years after separation from service, and there is no competent evidence that relates the Veteran's conditions to service. 

Additionally, the Board finds that it had sufficient information to render determinations in this case.  Service connection for both claims depended on credibility and competency determinations regarding the Veteran's nexus statements; VA opinions would not have provided additional evidence to assist the Board in making these determinations.  Therefore, even under the low threshold of McLendon, an examination is not warranted for the Veteran's hypertension and sleep apnea claims.  

Additionally, the Veteran provided testimony to the Board in September 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claims and he demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the March 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.

ORDER

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.


REMAND

In September 2015, the Board remanded the Veteran's peripheral neuropathy claim for a VA examination to determine whether his peripheral neuropathy was related to service, including his frostbite injury.  He was afforded a VA peripheral nerves examination in November 2015.  The examiner conducted a physical examination and noted review of specific, relevant medical records from 1974 to 2015.  The reviewed records show that the Veteran was assessed with probable residuals of cold injury in February 2001, and IDDM with neuropathy and possible residuals of cold injury in May 2002.  She also noted that in October 2007, an EMG of the bilateral lower extremities did not reveal electrical evidence of peripheral neuropathy, but the physician suspected that the Veteran had small fiber neuropathy from his clinical history, and that these findings are consistent with distal frostbite neuropathy.  

After noting relevant medical records, including those detailed above, the examiner wrote that, in 2002, the Veteran "was diagnosed with diabetic neuropathy . . .  [t]herefore, it is less likely than not that the Veteran's current diabetic neuropathy is related to his history of frostbite."  The Board finds that this conclusion fails to account for the medical evidence that suggests the Veteran's peripheral neuropathy is related to his in-service injury.  Additionally, the examiner did not address the Veteran's March 2003 VA examination, in which the examiner reported that the Veteran had "some findings of a peripheral sensory neuropathy" and that "it should be noted that [the Veteran] is a newly-diagnosed diabetic, so progression of his symptoms from here on out will be less clear-cut with regard to whether they are secondary to frostbite and/or diabetes."  

The Board thus finds that a remand is necessary to obtain an adequate medical opinion that addresses all of the conflicting medical evidence. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a neurologist for an addendum medical opinion.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  Based on examination findings, medical principles, the Veteran's statements, and available medical records, the examiner should render the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is related to his active duty service, including his in-service cold injury.  The examiner should address the evidence that is favorable to the Veteran's claim, including the February 2001 VA medical record, May 2002 VA medical record, March 2003 VA examination, and October 2007 VA medical record. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


